Exhibit 1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No.333-14254) pertaining to the ING 401(k) Plan for ILIAC Agents of ING Groep N.V. and affiliates of our report dated June 29,2011, with respect to the financial statements and schedules of the ING 401(k) Plan for ILIAC Agents included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP Ernst & Young LLP Atlanta, Georgia June 29,2011
